Case: 17-10097      Document: 00514133158         Page: 1    Date Filed: 08/28/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-10097                                FILED
                                  Summary Calendar                        August 28, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VEROD WOODARD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-412-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Verod Woodard pleaded guilty to one count of using, carrying, and
brandishing a firearm during and in relation to a crime of violence, in violation
of 18 U.S.C. § 924(c)(1), and received a sentence of 283 months in prison, to be
followed by a three-year term of supervised release. The underlying “crime of
violence” was carjacking, in violation of 18 U.S.C. § 2119. On appeal, Woodard
contends that the enactment of § 2119 exceeded Congress’s authority under


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10097     Document: 00514133158      Page: 2   Date Filed: 08/28/2017


                                  No. 17-10097

the Commerce Clause. In United States v. Coleman, 78 F.3d 154, 158-59 (5th
Cir. 1996), this court rejected a Commerce Clause challenge to the carjacking
statute.   Woodard concedes that his argument is foreclosed by Coleman,
although he contends that the holding has been called into question by the
Supreme Court’s decision in Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519
(2012). As that case did not address the constitutionality of § 2119, we are
bound by our decision in Coleman. See United States v. Alcantar, 733 F.3d 143,
146 (5th Cir. 2013).
      In addition, Woodard asserts that the firearm conviction was invalid
because carjacking no longer qualifies as a “crime of violence” in light of
Johnson v. United States, 135 S. Ct. 2551 (2015). As he concedes, his argument
that the ruling in Johnson renders § 924(c)(3)(B) unconstitutionally vague is
foreclosed by our decision in United States v. Gonzalez-Longoria, 831 F.3d 670
(5th Cir. 2016) (en banc), petition for cert. filed (Sept. 29, 2016) (No. 16-6259).
See United States v. Jones, 854 F.3d 737, 740 (5th Cir. 2017), petition for cert.
filed (July 17, 2017) (No. 17-5285). Although in Lynch v. Dimaya, 137 S. Ct.
31 (2016), the Supreme Court granted certiorari on the question whether 18
U.S.C. § 16(b) is unconstitutional in light of Johnson, we are bound by our own
precedent unless and until that precedent is altered by a decision of the
Supreme Court. See Wicker v. McCotter, 798 F.2d 155, 157-58 (5th Cir. 1986).
      Accordingly, Woodard’s unopposed motion for summary disposition is
GRANTED. The judgment of the district court is AFFIRMED.




                                        2